    Case 2:19-cv-00041-B Document 31 Filed 07/31/20 Page 1 of 3   PageID #: 538



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             NORTHERN DIVISION

CURTIS BLACK,                    *
                                 *
     Plaintiff,                  *
                                 *
vs.                              *
                                   CIVIL ACTION NO. 19-00041-B
                                 *
                                 *
ANDREW M. SAUL,                  *
Commissioner of Social Security, *
                                 *
     Defendant.                  *

                                     ORDER

        This action is before the Court on Plaintiff’s unopposed1

Application for Attorney Fees Under the Equal Access to Justice

Act (EAJA) and Defendant’s response thereto.2               (Docs. 27, 30).

Upon consideration of the pertinent pleadings, the undersigned

finds that Plaintiff’s motion is due to be GRANTED and that

Plaintiff is entitled to a reasonable attorney’s fee award in the

amount of $2,333.81 under the EAJA for legal services rendered by

his attorney in this Court.




1On July 28, 2020, the Commissioner filed a response to Plaintiff’s
Application for Attorneys Fees Under the Equal Access to Justice
Act (“EAJA”). The Commissioner avers that he does not oppose
Plaintiff’s motion and that he agrees to pay Plaintiff $2,333.81
in attorney fees under the EAJA. (Doc. 30).
2 On May 22, 2020, the parties consented to have the undersigned
conduct any and all proceedings in this case. (Doc. 20).
    Case 2:19-cv-00041-B Document 31 Filed 07/31/20 Page 2 of 3     PageID #: 539



        Plaintiff commenced this action under 42 U.S.C. § 405(g)

seeking judicial review of a final decision of the Commissioner

denying his application for a period of disability, disability

insurance benefits, and supplemental security income. (Doc. 1).

Upon review, the Court determined that the ALJ erred in failing to

obtain a consultative cardiac examination.              (Doc. 24).      Thus, the

case     was    reversed     and   remanded    for    further      administrative

proceedings.        (Id.).    As a result, Plaintiff is the prevailing

party.

         Plaintiff timely filed a motion for attorney fees under the

EAJA in the amount of $2,333.81.               (Doc. 27).     The Commissioner

filed     a    response    consenting   to    the   payment   of    $2,333.81   to

Plaintiff as attorney fees under the Act.              (Doc. 30).

        The undersigned finds, based on Plaintiff’s application and

the formula set forth in Lucy v. Astrue, 2007 U.S. Dist. LEXIS

97094, *13-14 (S.D. Ala. July 5, 2007), that an hourly rate of

$202.94 is appropriate.3           The undersigned further finds that 11.5

hours is a reasonable number of hours for attorney time expended

representing Plaintiff in federal court.4              Thus, considering 11.5


3 As discussed in Plaintiff’s application, the Lucy formula yields
an hourly rate of $202.94, which the undersigned finds is
reasonable. (Doc. 27).
4 Plaintiff has attached to the motion a time sheet detailing the
description of work performed, the time expended, and the date on
which the work was performed. (Doc. 27-2). The undersigned has
reviewed this document and has considered the circumstances


                                         2
    Case 2:19-cv-00041-B Document 31 Filed 07/31/20 Page 3 of 3   PageID #: 540



hours of work performed at a rate of $202.94 per hour, Plaintiff

is entitled to the agreed upon attorney’s fees of $2,333.81.

        Upon    consideration     of    the    pertinent    pleadings,       the

undersigned Magistrate Judge finds that Plaintiff’s Application

for Attorney Fees Under the Equal Access to Justice Act is due to

be and hereby is GRANTED, and Plaintiff is hereby AWARDED a

reasonable attorney’s fee in the amount of $2,333.81 under the

EAJA for legal services rendered by his attorney in this Court.5

        DONE this 31st day of July, 2020.

                                                   /s/ SONJA F. BIVINS
                                              UNITED STATES MAGISTRATE JUDGE




presented, as well as the usual number of hours billed by attorneys
in similar actions. See, e.g., Clausell v. Astrue, 2012 U.S. Dist.
LEXIS 167856, *7, 2012 WL 5933025, *2 (S.D. Ala. Nov. 27, 2012)
(awarding attorney fees under the EAJA and finding 19.2 hours of
attorney time in a social security case to be reasonable); Carter
v. Astrue, 2012 U.S. Dist. LEXIS 132089, *4-5, 2012 WL 4077289, *2
(M.D. Fla. Sept. 17, 2012) (accord) (finding 14 hours of attorney
time in a social security case to be reasonable).
5 The Supreme Court has held that an EAJA “fees award is payable
to the litigant and is therefore subject to a Government offset to
satisfy a pre-existing debt that the litigant owes the United
States.” Astrue v. Ratliff, 560 U.S. 586, 589, (2010). “‘In light
of Ratliff, [the best] practice [is] to simply award the EAJA fees
directly to Plaintiff as the prevailing party and remain silent
regarding the direction of payment of those fees. It is not the
duty of the Court to determine whether Plaintiff owes a debt to
the government that may be satisfied, in whole or in part, from
the EAJA fees award. The Court leaves it to the discretion of
the Commissioner to determine whether to honor [any] assignment
of EAJA fees.’” Napier v. Colvin, 2014 U.S. Dist. LEXIS 89291, *15
n.1, 2014 WL 2960976, *1 n.1 (S.D. Ala. July 1, 2014) (citations
omitted); Blackwell v. Colvin, 2015 U.S. Dist. LEXIS 23070, *9
n.4, 2015 WL 846423, *3 n.4 (S.D. Ala. Feb. 26, 2015).


                                        3
